Citation Nr: 1308835	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  12-14 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Veteran testified before the undersigned at a hearing via videoconference from the RO in February 2013, and a transcript of that hearing is associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's tinnitus was not present during service, and the evidence does not show that it is related to noise exposure or other incident during active service.


CONCLUSION OF LAW

The Veteran's tinnitus was not incurred or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  Notice should be provided to the claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

These notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the Veteran was properly notified in January 2011, prior to the initial unfavorable decision, of the evidence and information necessary to substantiate his service connection claim and to establish a disability rating and effective date. 

During the February 2013 Board hearing, the undersigned inquired as to the Veteran's noise exposure and the nature and timing of his symptoms.  The Veteran also had the opportunity to ask the undersigned questions regarding his claim.  The Veteran fully described his contentions through questioning from his representative and the undersigned.  Neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the hearing.  Further, there is no indication or argument that any notification deficiencies resulted in prejudice or otherwise affected the essential fairness of the proceedings.  Rather, the Veteran has had a meaningful opportunity to participate in the adjudication of his claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA has also substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Concerning the duty to assist, the Veteran's service treatment records and a recent VA audiological consult have been obtained and considered, as well as private records submitted for a prior claim.  There is no indication of any pertinent, outstanding records, or that he receives disability benefits from the Social Security Administration.  All pertinent documents in the Veteran's Virtual VA file (a highly secured electronic storage system) are also associated with his paper claims file.

Although the Veteran was not afforded a VA examination in connection with his current claim for tinnitus, he was previously afforded a VA audiological examination in May 2004.  At that point, the Veteran described his contentions as to tinnitus, including the date of onset and his military noise exposure.  The examiner offered an etiological opinion, which was supported by reasoning and is consistent with the other evidence of record.  There is no argument or indication that this examination is inadequate for adjudication purposes.  The currently available medical evidence is sufficient, and no further development is required.

A remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision.

II. Analysis

The Veteran alleges that he currently suffers from tinnitus as a result of his active military service.  Specifically, he claims that he was exposed to loud noise while serving on the flight line as an aircraft electrical repairman without hearing protection.  He believes that his current tinnitus is the result of that in-service acoustic trauma and, therefore, that service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d).  

Service connection requires competent evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran is competent to identify the claimed disability of tinnitus based on symptoms such as ringing in the ears, as this condition is subjective in nature and is observable by his own senses.  See Charles v. Principi, 16 Vet. App. 370 (2002).  He has reported having ringing in the ears or tinnitus several times during this appeal.  Therefore, a current disability is established. 

With regard to in-service injury or disease, the Veteran's DD-214 reflects a military occupational specialty of aircraft electrical repairman.  This is recognized as having a high probability of hazardous noise exposure, and it is consistent with the Veteran's description of noise exposure during service.  As such, military noise exposure is conceded, and the second element for service connection is established.  

The remaining question is whether a nexus or link exists between the Veteran's in-service noise exposure and his current tinnitus.  Service treatment records are silent for any complaints, treatment, or diagnosis of tinnitus.  During his examination upon separation from service, the Veteran denied any ear, nose, or throat problems, and there were no clinical abnormalities of the ears.

Additionally, the Veteran has not identified any symptoms or treatment for tinnitus during or shortly after service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during military service, which resulted in a chronic or persistent disorder).  

The evidence includes private treatment in 1998 and 1999 for hearing loss and hearing aids, with no mention of tinnitus or ringing in the ears.  A June 2003 letter from a private provider notes that the Veteran wore hearing aids and his ears would "ring" especially when it was quiet.  During a May 2004 VA examination, the Veteran reported tinnitus with an onset ten years earlier (or around 1994).  

In an April 2011 VA audiological consult, the Veteran was noted to have hearing aids for approximately 10 years, and he reported experiencing tinnitus "for many years."  During the February 2013 Board hearing, when questioned as to when he first noticed ringing in the ears, and whether it was actually ten years prior to the VA examination, the Veteran stated that he did not know when it started.  He later testified during this hearing that he did not notice ringing in the ears during service. 

Further, there is an indication of post-service noise exposure in addition to the Veteran's military noise exposure.  The Board notes that a June 2003 letter from a private provider indicates that he denied any significant noise exposure after service, stating that he worked as a barber.  However, during the May 2004 VA examination, the Veteran reported military noise exposure with aircraft, as well as post-service noise exposure of hunting and in a plant.  During the February 2013 Board hearing, the Veteran's representative indicated that he worked in a plant or factory for a few years after service and had noise exposure from hunting, and then he was a barber for many years.  The Veteran later testified that he hunted deer and ducks every year for 2-3 days, but he did not remember much noise exposure in the factory or as a barber.  There is no indication of whether he had hearing protection after service.  The Board finds that the Veteran's statements concerning his noise exposure during the VA examination and in the Board hearing are more probative than the statements in the June 2003 letter, as they are more specific and detailed.

Upon interview of the Veteran and review of the entire claims file, the May 2004 VA examiner concluded that it was less than likely that the Veteran's tinnitus was the result of military service.  She noted the Veteran's report of first noticing tinnitus 10 years prior to the examination, as well as his noise exposure during service from aircraft and after service from hunting with firearms and in a plant.  The examiner reasoned that the delayed onset of tinnitus, with significant noise exposure while in service and minimal noise history after service, was not enough evidence to support tinnitus as a result of military noise exposure.  

The Veteran's representative argued during the Board hearing that the June 2003 letter shows that there may be a correlation between the Veteran's military noise exposure and his current tinnitus.  As noted above, in a June 2003 letter, the Veteran reported hearing loss and ringing in the ears.  The private provider noted that the Veteran had severe noise exposure while working as a mechanic on the flight line during service without hearing protection.  The Veteran denied any significant noise exposure after service, stating that he worked as a barber.  The provider conducted audiological testing and stated that there may be a correlation between the Veteran's military noise exposure and his current hearing loss.  He recommended that VA professionals evaluate the Veteran's complaints of hearing loss and tinnitus.  

Contrary to the arguments by the Veteran's representative, this is not a positive opinion of a relationship between tinnitus and service, as opposed to hearing loss.  Further, to the extent that it may be relevant to the claim of tinnitus, this provider did not consider the Veteran's reports of post-service noise exposure, such as hunting on a regular basis.  Moreover, the provider stated that there "may be a correlation" to service and did not provide any explanation for this conclusion.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must be supported with an analysis that can be considered and weighed against contrary opinions).  Therefore, the June 2003 letter has very little probative value and does not establish a link to service.

As noted above, the Veteran's lay testimony is sufficient establish a diagnosis of tinnitus because the symptoms of ringing in the ears are observable by his own senses.  See Charles, 16 Vet. App. 370.  He would also be competent to report experiencing such symptoms during service and continuously after in-service injury or noise exposure.  See id.; Barr, 21 Vet. App. at 307; Jandreau, 492 F.3d 1372.  

However, the Veteran has not described symptoms during service or continuously after service in this case.  Rather, he has specifically testified that he did not notice ringing in the ears during service, and he does not know exactly when his symptoms began, although he previously indicated that they began in approximately 1994.  Although the Veteran reported ringing in the ears "for many years" in April 2011, this would be consistent with having symptoms since 1994.  This evidence is not sufficient to establish a link to service.  

Further, under these circumstances, the Veteran is not competent to offer an opinion as to whether his current tinnitus is related to service.  Rather, this question requires specialized knowledge, training, or expertise due to the complex nature of the ears and his history of noise exposure.  See Barr, 21 Vet. App. at 308; Jandreau, 492 F.3d at 1377.  The VA examiner provided a negative nexus opinion, and there is no other supporting medical opinion, for the reasons discussed above.

In sum, the evidence does not show tinnitus during service, or a link between the current disability and service.  As such, the preponderance of the evidence is against service connection, and the Veteran's claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is denied.


____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


